 120DECISIONSOF NATIONALLABOR RELATIONS BOARDa craft group of the type to whom we have frequently awarded sev-erance,"theymay, if they so desire constitute a separate appropriateunit.We shall direct a self-determination election for the followingemployees of the Employer : 9All foundry production employees, including helpers and appren-tices, engaged in the making and processing of aluminum castings,but excluding the inspector and his helper,10 office and clerical em-ployees, all other production and maintenance employees, and super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor the voting group heretofore described which the Board, undersuch circumstances, finds to be an appropriate unit for purposes ofcollective bargaining.In the event a majority vote for the Inter-venor, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication in thisvolume.]constituting appropriate units.Texas Foundries,Inc.,83 NLRB 679;National FarmMachinery Cooperative,Inc.,88 NLRB 125;Goslin-Birmingham Manufacturing Company,84 NLRB 957.8The Fayscott Corporation,78 NLRB 1256;W. A.Jones Foundry tG MachineCo., 83NLRB 211;United States Pipe A Foundry Co.,87 NLRB 115.9 By reason of the fact that no other member of the association conducts an operationsimilar to the one herein involved,the unit described is limited to employees of theEmployer rather than expanded to be coextensive with the multiemployer association,Members of The California State Brewers Institute,90 NLRB 1747.Cf.Pacific CoastAssociation of Pulp and Paper Manufacturers,94 NLRB 477,where although only onemember of a multiemployer association conducted a lithographic operation,the Boardgranted craft severance for a broad unit coextensive with the association.In that casethe petitioner sought the broader unit whereas in the instant case the Petitioner seeks asingle employer unit.ioThe record discloses that the inspector and his helper,whom the Petitioner wouldinclude and the Employer exclude, perform inspection duties in other departments of theJohn Bean western division and are separately supervised.They are therefore excludedfrom the voting group.THECOLEMANCOMPANY,INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT& AGRICULTURAL IMPLEMENT WORMERS OFAMERICA (UAW-CIO), PETITIONER.Oc-tober 28,195f2Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on August 15, 1952, under101 NLRB No. 51 THE COLEMAN COMPANY, INC.121the direction and supervision of the Regional Director for the Seven-teenth Region, among the employees in the stipulated unit.There-after, a tally of ballots was furnished the parties, showing that ofapproximately 1,214 eligible voters, 1,118 cast valid ballots, of which403 were for the Petitioner, 71 were for International Association ofMachinists, District Lodge No. 70, AFL, herein called the Machinists,598 were for National Independent Union Council, Independent Ap-plianceWorkers' Union, herein called the Independent, and 5 wereagainst the participating labor organizations; there were 41 chal-lenged ballots.On August 22, 1952, the Petitioner filed objections toconduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the matters raised by the Peti-tioner's objections and, on October 8, 1952, issued and duly served uponthe parties his report on objections, in which he found that the objec-tions did not raise substantial or material issues with respect to theelection, and recommended that the objections be overruled and thatthe Independent be certified on the basis of the tally of ballots. There-after, the Petitioner filed a document entitled motion to withholdcertification, and the Independent filed an answer thereto.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel. [Chairman Herzogand Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, the Machinists, and the Independent are labororganizations claiming to represent certain employees of the Em-ployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at all of the Employer'splants located in and around Wichita, Kansas, including shipping andreceiving employees, but excluding employees in department 31 (tool-room employees wherever located), lithographic production employ-ees, office clerical employees, factory clerks, professional employees,guards, and supervisors as defined in the Act.5.In support of its motion to withhold certification, the Petitionerrelies on (1) matters pertaining to the alleged noncompliance of the 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent with the provisions of Section 9 (g) of the Act; (2) thealleged failure of the Independent properly to administer in a non-discriminatory fashion, the contract which it had executed on Jul v15, 1950, for a 2-year period, as the representative of the employeesinvolved in this proceeding; and (3) alleged assistance and supportgiven to the Independent by the Employer during the period prior tothe filing of the petition in this case.These matters were not, how-ever, raised by the Petitioner in its objections, and the Petitioner doesnot take exception to the specific findings and conclusions made bythe Regional Director in his report on objections.We find accord-ingly, in agreement with the Regional Director, that the Petitioner'sobjections are without merit,. and they are hereby overruled.With respect to the matters raised for the first time in the Petitioner'smotion, the Board has consistently held, as to (1), that the fact ofcompliance by a labor organization which is required to comply is amatter for administrative determination and the Board is administra-tively satisfied that the independent is and, at all times material tothis proceeding, has been in compliance?We find, accordingly, thatthis contention is without merit.We also find that contentions (2)and (3) do not constitute a valid basis for withholding certificationat this time 2As to (2), the Board has held that a statutory bar-gaining agent is charged with the duty of according equal representa-tion to all employees in the bargaining unit, and that the Board haspower to rescind its certification in the event such equal representa-tion is not accorded 3The Independent has denied that it has failedto accord equal representation to all employees in the unit.More-over, the Petitioner's motion does not establish that the Independentwill not accord adequate representation to all employees in the appro-priate unit.We shall therefore not withhold certification of the In-dependent on the basis of the Petitioner's allegations with respect tosuch matters.Such action is, however, without prejudice to theBoard considering the recission of such certification, in the event itis later shown, upon appropriate motion, that the Independent hasfailed to accord equal representation to any employee in the certifiedunit.4As to (3), the Petitioner had filed charges with the RegionalDirector embodying the substance of this contention and had, priorto the election, filed a waiver with respect to the matters containedin such charges.Moreover, this contention in substance alleges thatthe Employer has violated Section 8 (a) (2) of the Act, and the Board' SeeSunbeam Corporation,94 NLRB 844;Swift & Company, 94NLRB 917; cf.N. L. R. B.v.Highland Park Manufacturing Company,341 U. S. 322.2 As these contentions were not timely raised with respect to the election, we shall notconsider them as a basis for setting aside the election.SeeNational Container CorporationofWisconsin,99 NLRB 1492.8Veneer Products, Inc.,81 NLRB492, 493.Veneer Products,Inc.,supra. MORRISON-KNUDSEN COMPANY, INC.123has held that it will not, in a representation proceeding, determinewhether the Employer has so violated the Act .5We find, accordingly,that this contention is without merit, and the Petitioner's motion ishereby denied.As we have overruled the Petitioner's objections and denied itsmotion, we shall certify the Independent in accordance with thetally of ballots.Certification of RepresentativesIT IS HEREBY CERTIFIED that National Independent Union Council,Independent Appliance Workers' Union, has been designated andselected by a majority of the employees of The Coleman Company,Inc.,Wichita, Kansas, in the appropriate unit, described in paragraphnumbered 4, above, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditionsof employment.5The Electric Auto-LiteCompany,89NLRB 1407, 1410.MORRISON-KNUDSEN COMPANY, INC. AND PETER KIEWIT SONS' COM-PANY1andHADLEY WOODROW STEPHENSOPERATIVE PLASTERERS AND CEMENT FINISHERS INTERNATIONALAsso-CIATION,LOCALNo. 867, AFLandHADLEY WOODROW STEPHENS.Cases Nos. 19-CA-550 and 19-CB-175.October 29, 1952Decision and OrderOn February 19, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the RespondentCompany filed exceptions to the Intermediate Report and a supportingbrief.The General Counsel and the Respondent Union filed noexceptions.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.IHerein jointly called Respondent Company.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].101 NLRB No. 40.